Order, Supreme Court, Bronx County (Paul A. Victor, J.), entered on or about January 15, 2004, which, to the extent appealed from as limited by the brief, granted claimants’ application to file a late notice of claim, unanimously affirmed, without costs. Order, same court and Justice, entered on or about May 7, 2004, which vacated an underlying order entered on default that had dismissed plaintiffs’ complaint, unanimously affirmed, without costs. Order, same court (Barry Salman, J.), entered July 9, 2004, which granted plaintiffs’ cross motion to serve an amended complaint and denied defendant Housing Authority’s motion to dismiss that amended pleading, unanimously affirmed, without costs.
Permission to serve a late notice of claim and to amend the original notice was properly granted where it was demonstrated that the Housing Authority would not be prejudiced. Even though the situs of the accident had been improperly set forth in the original notice of claim, the correct address could have been determined with a modicum of effort by the Housing *246Authority in investigating the facts and circumstances (Reyes v New York City Hous. Auth., 221 AD2d 240 [1995]). Without any evidence that the Housing Authority ever undertook such an investigation, it is unable to demonstrate prejudice by the serving of a late and amended notice (Poitier v New York City Hous. Auth., 199 AD2d 11 [1993]; see also Williams v City of New York, 229 AD2d 114 [1997]). Concur—Buckley, P.J., Marlow, Ellerin, Gonzalez and Sweeny, JJ.